    Case: 1:21-cv-00536 Document #: 10 Filed: 01/30/21 Page 1 of 4 PageID #:455




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

OAKLEY, INC.,               )
                            )
                Plaintiff,  )
                            )
     vs.                    )                            Case No. 21 C 536
                            )
THE PARTNERSHIPS AND        )
UNINCORPORATED ASSOCIATIONS )
IDENTIFIED ON SCHEDULE "A," )
                            )
                Defendants. )

                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       It has become commonplace in this district for holders of trademark and trade

dress rights to file suits naming dozens or even hundreds of claimed infringers and

counterfeiters, alleging that they are selling knock-off products via the Internet. The

plaintiffs seek an injunction and recovery of damages. In these lawsuits, the actual

identities and locations of the sellers are unknown to the trademark holder because they

have used assumed names. The lawsuits are typically filed against a group of sellers

whose assumed names are listed on an attachment to the complaint, usually called

"Schedule A."

       In these lawsuits, the plaintiff typically requests permission to file "Schedule A"

and other information that would identify the sellers under seal, to avoid tipping off the

defendants that a lawsuit has been filed. Public filing, the plaintiff contends, would

result in the defendants hiding or transferring ill-gotten gains and destroying relevant

evidence.
    Case: 1:21-cv-00536 Document #: 10 Filed: 01/30/21 Page 2 of 4 PageID #:456




       Once the lawsuit is filed, the plaintiff typically moves ex parte for entry of a

temporary restraining order that, among other things, bars further infringing sales and

freezes any assets held in the defendants' PayPal or similar accounts. The plaintiff also

typically moves for permission to serve the defendants with summons via e-mail, as

their addresses are unknown and often hidden, and they are typically based overseas.

       Once the court enters a TRO, the plaintiff serves it along with the complaint on

the defendants via e-mail; serves PayPal and other similar entities with the TRO to

freeze the defendants' assets; and takes other steps to effectuate the TRO's terms.

Due to the limited duration of a TRO, the plaintiff then seeks entry of a preliminary

injunction with similar terms that will carry through to the conclusion of the case. Most

cases of this type are concluded relatively quickly, after the plaintiff negotiates

settlements with the defendants who make contact with the plaintiff's attorney and

obtains default judgments against those who do not respond.

       The present case is similar, but it is a patent infringement suit, not a trademark

infringement suit. The plaintiff, Oakley, Inc., alleges that each of the "Schedule A"

defendants is selling products that infringe a design patent issued to Oakley for a

particular eyewear design. The infringement allegations are rather conclusory. Among

other things, these allegations include no information about the nature of the claimed

infringing products or how they are claimed to infringe the design patent. And none of

the allegations says anything specific about any defendant; all of the defendants are

lumped together.

       Without addressing at this point the sufficiency of the complaint under Federal

Rules of Civil Procedure 8(a) and 12(b)(6) as to each of the sixty defendants, there is a



                                              2
    Case: 1:21-cv-00536 Document #: 10 Filed: 01/30/21 Page 3 of 4 PageID #:457




threshold problem with this particular case that does not exist in the typical "Schedule

A" trademark/trade dress case. Specifically, the joinder of all the defendants in a single

suit appears to run afoul of a provision of the America Invents Act, adopted in 2013.

Before the AIA, it was common for patent holders (not just design patent holders like

Oakley) to sue or attempt to sue multiple infringers in a single suit. The AIA sought to

put a stop to this. Under 35 U.S.C. § 299, parties that are accused infringers of a patent

may be joined in a single action as defendants only if a right to relief "is asserted against

the parties jointly, severally, or in the alternative with respect to or arising out of the

same transaction, occurrence, or series of transactions or occurrences" that involve

making, using, importing, offering, or selling "the same accused product or process," id.

§ 299(a)(1), and only if there are questions of fact common to all defendants that will

arise. Id. § 299(a)(2). Importantly, "accused infringers may not be joined in one action

as defendants . . . based solely on allegations that they each have infringed the patent

or patents in suit." Id. § 299(b).

       In this case, Oakley does not appear to clear the hurdles imposed by section

299. It alleges that that the defendants all sold infringing products, but that is not

enough in light of section 299(b). Oakley also makes a conclusory allegation, "on

information and belief," that the defendants are "interrelated" and "working in active

concert." Compl. ¶ 21. But there is no apparent explanation of the basis for Oakley's

"information and belief"; a claim that they have engaged in similar or parallel conduct is

not enough. It is difficult to see how this unsupported allegation is sufficient to satisfy

the "same transaction, occurrence, or series of transactions or occurrences"

requirement of section 299(a)(1), given Congress's express determination in section



                                               3
    Case: 1:21-cv-00536 Document #: 10 Filed: 01/30/21 Page 4 of 4 PageID #:458




299(b) that an allegation of infringement by multiple entities is not enough to allow

joining all of them in one lawsuit. In addition, Oakley does not allege or explain how

questions of fact common to all of the defendants will arise in the case, as required by

section 299(a)(2).

       Finally, Oakley does not allege that the defendants are selling the same accused

product. This is a separate requirement of section 299(a)(1) that Oakley does not

appear to satisfy or even address, even if it could legitimately contend that the

defendants' conduct is part of the same series of transactions or occurrences and that

fact questions common to all defendants will arise.

       The Court notes that section 299(c) provides that an accused infringer may

waive, for itself, section 299's limitations. But the Court is not inclined to allow a lawsuit

that appears on its face to run afoul of a Congressional enactment to proceed on the

possibility that the defendants may eventually waive the application of the statute. A

"shoot first and ask questions later" approach does not seem to the Court to be

appropriate here, particularly given the manner in which lawsuits of this type typically

proceed, with under-seal filing, ex parte temporary restraining orders, asset freezes,

and the like.

       Plaintiff's motion to file under seal is granted, but plaintiff is ordered to show

cause in writing by February 5, 2021 why the case should not be dismissed under 35

U.S.C. § 299.

Date: January 30, 2021

                                                   ________________________________
                                                        MATTHEW F. KENNELLY
                                                        United States District Judge



                                              4
